Citation Nr: 0618649	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-24 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for an atrial septal 
defect, status post surgical repair.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from September 1950 
to June 1952.

The Board of Veterans' Appeals (Board) denied service 
connection for heart disease in January 1982.  In connection 
with that appeal, the veteran appeared at the Board, in 
Washington, DC, and gave testimony at a hearing conducted in 
October 1981.  Neither the transcript nor the tape recording 
of that hearing is currently available.

This appeal to the Board arises from a December 2003 decision 
of the Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA), that denied the benefit 
sought on appeal.  

A hearing was held at the RO in November 2005 before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.

This case was advanced on the Board's docket under the 
provisions of 38 C.F.R. § 20.900.

The Board issued a decision in February 2006, in which in was 
determined that new and material evidence had been received 
to reopen a claim of service connection for atrial septal 
defect, status post surgical repair.  Additionally, the Board 
remanded to the RO for merits adjudication the issue of 
service connection for atrial septal defect, status post 
surgical repair.  

Remand was accomplished via the Appeals Management Center 
(AMC) in Washington, DC.  The development requested on remand 
was completed, and the case has been returned to the Board 
for continuation of appellate review.  

FINDINGS OF FACT

1.  An atrial septal defect indisputably preexisted the 
veteran's entrance into military service.  

2.  The preservice atrial septal defect underwent no 
permanent increase in severity while the veteran was in 
active military service.  


CONCLUSIONS OF LAW

1.  The presumption of soundness with respect to an atrial 
septal defect is rebutted by clear and unmistakable evidence 
to the contrary.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.104 (2005).

2.  An atrial septal defect, necessitating surgical repair in 
postservice years, was not aggravated by military service.  
38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. § 3.306 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The letters from 
the RO, dated in March 2003 and March 2006, coupled with the 
Board's remand of February 2006, satisfied the duty to notify 
provisions.  The veteran has been accorded an examination for 
disability evaluation purposes, and there is no indication in 
the record that additional evidence relevant to the issue 
decided herein is available and not part of the claims file.  
Consequently, the Board finds that VA has met the duties to 
notify and assist as to the issue decided herein.  

While the initial denial of this claim was in December 2003, 
the veteran was thereafter provided an examination and the 
claim was readjudicated after appropriate notice was 
furnished the veteran.  To the extent that VA has failed to 
fulfill any duty to notify or assist the veteran, the Board 
finds that error to be harmless.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  

Background

The veteran maintains that he has a congenital heart defect 
that became worse while he was in military service.  He 
claims that he was out on patrol, during the Korean conflict, 
when he had an episode of passing out because of a hole in 
the heart.

Available service medical records disclose that the veteran 
was seen at a clinic on May 25, 1951, and the impression was 
cardiac insufficiency.  He was hospitalized for medical 
observation and cardiac evaluation, at which time he related 
a history of prior rejection from the military because of 
heart disease.  He complained of precordial stabbing pain on 
exertion, palpitation, and easy fatigability.  On 
examination, the heart was not enlarged and there were no 
thrills.  A Grade II apical systolic murmur and later also a 
Grade II pulmonic systolic murmur were reported.  "No 
disease" was one diagnosis recorded during hospitalization 
for cardiac evaluation.  At discharge from the hospital on 
May 29, 1951, the diagnosis was listed was "suspect rheumatic 
heart."  The service separation examination was negative for 
complaints or findings of heart defects.

Received in August 1978 was a statement from R. D. Gilmer, 
M.D., reflecting the veteran's treatment in 1978.  An initial 
examination revealed findings, including a 2/6 systolic 
murmur.  A chest x-ray revealed cardiomegaly with pulmonary 
vascular congestion.  An electrocardiogram was interpreted as 
normal.  The pertinent diagnosis was early congestive heart 
failure.

Medical statements from a private hospital were received in 
October 1980 and reveal that the veteran underwent a patch 
closure of a large atrioseptal defect in June 1980.  His 
postoperative course was reported as quite smooth.  The final 
diagnoses included "secundum" atrioseptal defect, congenital 
in origin.

A statement from M.W. Hanson, M.D., dated in October 1980, 
noted that, since release from the hospital, the veteran had 
been doing well without postoperative problems.

An affidavit from R. F. Dobbins, the appellant's platoon 
leader during service, attested to the veteran's outstanding 
dedication during service.  The affiant recalled that the 
veteran had once mentioned that he had passed out prior to 
his assignment to the platoon.

Received in February 1981 were medical statements to the 
combined effect that the appellant was seen in October 1974, 
and the impression was left ventricular enlargement.

Received in February 2003 was an August 1980 report from 
Gerard S. Kakos, M.D., a thoracic surgeon, who related that 
he saw the veteran in follow-up, two months after the patch 
closure of his atrial septal defect.  It was observed that 
the veteran seemed to be getting along quite well and was 
asymptomatic.  The physical examination was essentially 
negative, and the previously heard murmur was not detected.  
The chest x-ray was clear with some mild cardiac silhouette 
enlargement, but was otherwise quite stable.  An 
electrocardiogram showed sinus rhythm with occasional 
premature ventricular contractions.

A statement, dated in November 2005, was received from Radha 
K. Krishnan, M.D.  The physician related that the veteran was 
known to have a history of anterio-septal wall defect, 
believed to have been a cardiac defect since birth. It was 
reported that the veteran had done well after post-service 
surgical intervention to treat the heart defect. The 
physician mentioned the veteran's military service as a tank 
gunner in combat during the Korean conflict.  He went on to 
state that there was a certain possibility that these duties 
could have worsened the veteran's cardiac condition.  In this 
regard, he observed that the combat duty, at minimum, must 
have increased the strain on the veteran's heart, thus 
increasing his risk of an occurrence of a cardiac incident.

A VA heart examination was performed in March 2006.  The 
examiner reported that the claims file had been reviewed.  
The veteran's history was obtained and clinical findings were 
recorded.  The assessment was that it was less likely than 
not (less than a 50/50 probability) that the veteran's atrial 
septal defect increased in severity or was worsened by his 
time on active duty.  

The examiner went on to explain that atrial septal defects 
are congenital in nature.  With large atrial septal defects, 
patients most commonly begin to experience exertional dyspnea 
and may even progress to cardiac failure.  These symptoms 
often develop in the fourth decade of life or later.

According to the examiner, on April 26, 1978, the veteran 
presented to his private physician with chest pain, increased 
shortness of breath, and cough.  It was felt at the time that 
he was suffering from coal worker's pneumoconiosis and early 
congestive heart failure.  He began medical treatment.  On 
May 3, 1978, his chest x-ray was repeated.  At that time, his 
lung fields were improved and cardiac size was reported as 
normal.  

It was the examiner's opinion that the veteran's presentation 
represented a normal progression in symptoms of a large 
atrial septal defect.  She pointed out that, if the veteran's 
atrial septal defect had been worsened by his military 
service, his symptoms would have been more pronounced at an 
earlier age.  She added that it is not uncommon for soldiers 
to become faint or "fall out" while on a march.  

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progression of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

Temporary or intermittent flare-ups of a pre- existing injury 
or disease are not sufficient to be considered aggravation in 
service unless the underlying condition, as contrasted to 
symptoms, is worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-
48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
However, the increase need not be so severe as to warrant 
compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 
(1991).

Analysis

Although some copies of the veteran's service medical records 
are contained in the claims file, the originals were 
apparently destroyed in a fire at a records center.  A report 
of an entrance physical examination, if one was conducted, is 
not of record.  Nevertheless, the veteran is afforded the 
presumption of sound health at his entrance on active duty.  

If no pertinent defects are noted at service entrance, or as 
here, none are deemed to have been present at service 
entrance, the presumption of soundness still may be rebutted 
by clear and unmistakable evidence indicating that an injury 
or disease preexisted service entrance and was not aggravated 
by service.  Clear and unmistakable evidence means obvious or 
manifest evidence.  In this case, two of the veteran's 
treating physicians, as well as a VA examiner, have described 
his heart defect as congenital in origin.  There is no 
medical evidence in the record contravening this assessment 
about the congenital character of his heart defect.  A 
congenital defect is one that, by its very nature, is present 
at birth.  

Dr. Krishnan suggested that the veteran's combat service 
during the Korean conflict "could have" worsened a 
congenital heart defect.  The United States Court of Appeals 
for Veterans Claims (Court) has held that where a physician 
is unable to provide a definite causal connection, the 
opinion on that issue constitutes "what may be characterized 
as 'non-evidence.'"  See Perman v. Brown, 5 Vet. App. 237, 
241 (1993);  (citing Sklar v. Brown, 5 Vet. App. 140, 145-46 
(1993); Kates v. Brown, 5 Vet. App. 93, 95 (1993).  The 
equivocal opinion from Dr. Krishnan amounts to "non-
evidence" concerning aggravation of the veteran's congenital 
heart defect.  By contrast, the March 2006 VA examiner 
provided a definitive rationale for her opinion explaining 
why the veteran's preexisting atrial septal defect did not 
become worse during active military service.  Her rationale 
is supported by claims file review.  

In this case, then, there is clear and unmistakable evidence 
that an atrial septal defect preexisted the veteran's 
entrance on active duty and was not aggravated by service.  
In all, the probative evidence in this case demonstrates that 
a preservice atrial septal defect underwent no increase in 
severity while the veteran was on active duty.  Hence, there 
is no basis for a grant of service connection, by means of 
aggravation, for an atrial septal defect, status post 
surgical repair.  

Additionally, the Board has considered statements from the 
veteran and from a service comrade indicating that the 
veteran had passed out while on a patrol during military 
service.  The veteran and the service comrade are competent 
to state that the veteran fainted during a patrol because 
such an occurrence/phenomenon is capable of lay observation.  
See, Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) (lay 
evidence is competent to establish features or symptoms of 
injury or illness).  However, the veteran has put forward 
these statements to demonstrate that an episode of fainting 
was symptomatic of a worsening of his preservice heart 
defect.  

These statements, then, amount to an opinion about a matter 
of medical causation.  There is no indication from the record 
that the veteran or his service comrade has medical training 
or expertise.  As lay persons, they are not competent to 
offer a medical opinion regarding the diagnosis or etiology 
of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Moreover, in her discussion of the nature and course 
of the veteran's atrial septal defect, the March 2006 VA 
examiner specifically discounted that the inservice episode 
of fainting was indicative of a worsening of the veteran's 
heart condition while he was on active duty.  

For the reasons discussed above, the claim of service 
connection for atrial septal defect, status post surgical 
repair, must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the current appeal.  38 C.F.R. § 3.102; 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 


ORDER

Service connection for atrial septal defect, status post 
surgical repair, is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


